                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION


    DAREN ROSS,                                      )
                                                     )
            Plaintiffs,                              )
                                                     )       NO. 3:20-cv-00536
    v.                                               )       JUDGE RICHARDSON
                                                     )
    RICHARD KIRKPATRICK,                             )
                                                     )
            Defendant.                               )


                                     MEMORANDUM OPINION
            Pending before the Court is Defendant’s Motion to Dismiss (Doc. No. 14, “Motion”) and

a memorandum in support thereof (Doc. No. 14-1). Plaintiff has responded. (Doc. No. 17).

Defendant has replied. (Doc. No. 18). The Motion is ripe for review.

            For the reasons discussed herein, the Motion will be denied.

                                           BACKGROUND1
            Plaintiff brings this action to recover damages resulting from a breach of contract by

Defendant.2 (Doc. No. 11). Plaintiff is a business broker who arranges and assists with the sales of


1
  The Court accepts the facts as stated in the Amended Complaint as true for purposes of this
Motion. The Amended Complaint is the operative complaint in this matter. See Parry v. Mohawk
Motors of Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000). Defendant had previously moved to
dismiss the prior Complaint. (Doc. No. 9). Plaintiff subsequently filed the Amended Complaint,
and the Motion to Dismiss thus was rendered moot. (Doc. No. 13). Defendant then moved, via the
current Motion, to dismiss the Amended Complaint. At various points in briefing, both parties
respectively seem to make arguments geared towards the first Motion to Dismiss and original
Complaint. The Court does not consider these arguments to the extent that they are inapplicable to
the Amended Complaint and the pending Motion, which must be and is the Court’s focus herein.
2
  Plaintiff Daren Ross sues Defendant Richard Kirkpatrick in this action, and neither party’s
respective business is involved in the litigation. At the time of the agreement, Plaintiff was doing
business under the name “Green Pine Partners,” which was not incorporated, a partnership, or a
legal entity at the time. (Doc. No. 1 at ¶ 1). “Green Pine Partners” was instead a trade name or




         Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 1 of 15 PageID #: 193
companies, and he entered into a Listing Agreement with Defendant to sell Defendant’s company.

(Id. at ¶ 1). Defendant operates a business known as “Patent Designs,” which provides patent

drawings and other services to customers. (Id. at ¶ 2).

       Defendant contacted Plaintiff regarding selling his business, and the two parties executed

the Listing Agreement on November 10, 2019. (Id. at ¶¶ 10, 11). Defendant indicated at that time

that an offer above $5 million would be acceptable.3 (Id. at ¶ 13). The Listing Agreement provided

that if Plaintiff (acting as the broker) successfully found a buyer for Defendant’s company, he

would receive a commission:

       2.1 Commission.
       Broker shall receive a commission of the amount specified in Section 2.2 below,
       calculated as a percentage of the selling price of substantially all of the assets or
       stock of the Company (the “Selling Price”) if: (1) Broker procures a buyer who is
       ready, willing, and able to purchase substantially all of the assets or stock of the
       Company on terms deemed acceptable by the Company in its sole and absolute
       discretion; and (2) substantially all of the assets or stock of the Company are sold
       to a buyer procured by the Broker during the term of this listing or if, within two
       years after the termination of this listing, substantially all of the assets or stock of
       the Company are sold to a buyer who was first submitted to the Company by the
       Broker.
       2.1 Amount of Commission. [referred to as Section 2.2]


assumed name for Plaintiff Daren Ross, and so Plaintiff Daren Ross is the only Plaintiff in this
action. (Id.). “Patent Designs,” Defendant’s company, was a party to the Listing Agreement, but
“Patent Designs” is not a corporation and is also instead a trade name or assumed name. (Id. at ¶
3). Therefore, the only Defendant to this action is Defendant Richard Kirkpatrick. (Id.). In
summary, to speak of a party’s business is to speak of the party itself; there is no legal distinction
between the two.
3
   Defendant argues that this statement before the execution of the Listing Agreement is
inadmissible evidence under the parol evidence rule. (Doc. No. 14-1 at 16). In fact, the parol
evidence rule is not a rule of evidence (which would be governed herein by federal law) but rather
one of substantive contract law (which would be governed by the applicable state law). Acad.
Imaging, LLC v. Soterion Corp., 352 F. App’x 59, 65 (6th Cir. 2009). Having said that, the Court
realizes that, despite his phrasing, Defendant perhaps meant to make an argument of substantive
contract law. But whatever the actual nature of the argument, the Court need not address it because
it does not rely on this objected-to statement in deciding the Motion.


    Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 2 of 15 PageID #: 194
        Broker’s commission under Section 2.1 shall be calculated as follows:
                a. Broker’s commission shall be calculated as follows:
                        i. 9% of the first $1,000,000 of the Selling Price, plus
                        ii. 8% of the second $1,000,000 of the Selling Price, plus
                        iii. 7% of the third $1,000,000 of the Selling Price, plus
                        iv. 6% of the fourth $1,000,000 of the Selling Price, plus
                        v. 5% of the amount of the Selling Price that exceeds
                        $5,000,000.
        2.3 Payment.
        Any commission earned under Section 2.1 shall be paid in full at closing, regardless
        of whether any portion of the sale price is due after closing. Broker shall be paid by
        wire. Failure to pay broker on the funding day will result in a penalty equal to an
        additional 3% of the entire price that the business is sold for.
        2.4 Expenses.
        The Company and the Broker shall each pay their own respective expenses
        involved in performance of their respective duties under this Agreement. In the
        event the Broker finds a willing buyer and the Company decides not sell, [sic] the
        Broker will still be owed full commission described above. This is to protect all of
        the time and expenses the Broker is investing into this process.
(Doc. No. 11-1 at 1l; Doc. No. 11 at ¶ 14).
        After signing the Listing Agreement, Plaintiff worked to find a buyer for Defendant’s

company. (Doc. No. 11 at ¶ 16). Plaintiff located several potential buyers, and he recommended

that Defendant not accept an offer of $5.5 million, believing that he could procure a higher offer.

(Id. at ¶ 18). Plaintiff then procured a new buyer and negotiated a purchase price of $6.5 million

for Defendant’s company. (Id. at ¶ 18). The buyer and Defendant both executed a Letter of Intent,

stating that the buyer was ready, willing, and able to proceed with a purchase at a purchase price

of $6.5 million (Id.). Defendant “was thrilled” with the offer and began to move forward with the

sale. (Id. at ¶ 20). With the execution of this Letter of Intent, Plaintiff believes he met his obligation

under the Listing Agreement. (Id. at ¶ 19). Defendant and buyer thereafter entered a period of due




   Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 3 of 15 PageID #: 195
diligence and began to negotiate an Asset Purchase Agreement. (Id. at ¶ 21). In late February 2020,

the period of due diligence was substantially complete, the terms of the sale were acceptable to

Defendant, and the buyer was ready, willing, and able to close the deal in a matter of two weeks

or less. (Id. at ¶ 23).

        Defendant’s wife objected to the sale and stated that she would not allow the sale to

proceed.4 (Id. at ¶ 24). Defendant then backed out of the sale. (Id. at ¶ 25). Plaintiff alleges that

Defendant admitted to Plaintiff that he owed him commission under the Listing Agreement. (Id.

at ¶ 30).

        Plaintiff seeks $425,000 in commission payment pursuant to the Listing Agreement. (Id.

at ¶ 26). Plaintiff also seeks $195,000 due to Defendant’s failure to pay the commission on the

scheduled closing day. (Id. at ¶ 29).

        The Complaint brings a single count under Tennessee law for breach of contract.5

                                        LEGAL STANDARD

        For purposes of a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must take all

of the factual allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,


4
 Defendant argues that the facts recounted in this paragraph are irrelevant. (Doc. No. 14-1 at 15-
16). The Court does not rely on these facts in reaching its opinion below, and so the Court does
not make a determination regarding the relevancy of these facts.
5
  Without commenting on whether any other causes of action could be appropriate or on whether
Plaintiff ultimately should succeed on his sole cause of action, the Court pauses to commend
counsel for Plaintiff for avoiding the unfortunately rare approach of stating what he believes to be
the best claim and focusing on that, rather than taking a shotgun approach of pleading umpteen
causes of action, including some that are manifestly weaker than others. While acknowledging that
pleading multiple causes of action is entirely appropriate in some cases, the Court wishes to note
that the more focused approach can aid Plaintiff by drawing the Court’s attention to what he
believes to be his strongest theory, and aids the Court and both parties by avoiding expenditure of
resources on potentially tangential theories and issues.


    Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 4 of 15 PageID #: 196
to state a claim to relief that is plausible on its face. Id. A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. Id. Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice. Id. When there are well-

pleaded factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief. Id. at 1950. A legal conclusion, including one

couched as a factual allegation, need not be accepted as true on a motion to dismiss, nor are mere

recitations of the elements of a cause of action sufficient. Id.; Fritz v. Charter Township of

Comstock, 592 F.3d 718, 722 (6th Cir. 2010), cited in Abriq v. Hall, 295 F. Supp. 3d 874, 877

(M.D. Tenn. 2018). Moreover, factual allegations that are merely consistent with the defendant’s

liability do not satisfy the claimant’s burden, as mere consistency does not establish plausibility of

entitlement to relief even if it supports the possibility of relief. Iqbal, 556 U.S. at 678.

        In determining whether a complaint is sufficient under the standards of Iqbal and its

predecessor and complementary case, Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), it may

be appropriate to “begin [the] analysis by identifying the allegations in the complaint that are not

entitled to the assumption of truth.” Iqbal, 556 U.S. at 680. This can be crucial, as no such

allegations count toward the plaintiff’s goal of reaching plausibility of relief. To reiterate, such

allegations include “bare assertions,” formulaic recitation of the elements, and “conclusory” or

“bold” allegations. Id. at 681. The question is whether the remaining allegations – factual

allegations, i.e., allegations of factual matter – plausibly suggest an entitlement to relief. Id. If not,

the pleading fails to meet the standard of Federal Rule of Civil Procedure 8 and thus must be

dismissed pursuant to Rule 12(b)(6). Id. at 683.




   Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 5 of 15 PageID #: 197
       As a general rule, matters outside the pleadings may not be considered in ruling on a motion

to dismiss under Rule 12(b)(6) unless the motion is converted to one for summary judgment under

Rule 56. Fed. R. Civ. P. 12(d). When a document is referred to in the pleadings and is integral to

the claims, it may be considered without converting a motion to dismiss into one for summary

judgment. Doe v. Ohio State Univ., 219 F.Supp.3d 645, 652-53 (S.D. Ohio 2016); Blanch v. Trans

Union, LLC, 333 F. Supp. 3d 789, 791-92 (M.D. Tenn. 2018).

       On a Rule 12(b)(6) motion to dismiss, “[t]he moving party has the burden of proving that

no claim exists.” Total Benefits Planning Agency, Inc. v. Anthem Blue Cross and Blue Shield, 552

F.3d 430, 433 (6th Cir.2008). That is not to say that the movant has some evidentiary burden; as

should be clear from the discussion above, evidence (as opposed to allegations as construed in

light of any allowable matters outside the pleadings) is not involved on a Rule 12(b)(6) motion.

The movant’s burden, rather, is a burden of explanation; since the movant is the one seeking

dismissal, it is the one that bears the burden of explaining—with whatever degree of thoroughness

is required under the circumstances—why dismissal is appropriate for failure to state a claim.

                                          DISCUSSION

       Defendant and Plaintiff have differing views regarding what was required under the Listing

Agreement6 in order for Plaintiff to earn a commission and what Plaintiff must have plausibly


6
  Fed. Rule of Civ. P. 12(d) states that “[i]f, on a motion under Rule 12(b)(6) or 12(c), matters
outside the pleadings are presented to and not excluded by the court, the motion must be treated
as one for summary judgment under Rule 56. All parties must be given a reasonable opportunity
to present all the material that is pertinent to the motion.” However, there is an exception to this
Rule: “When a court is presented with a Rule 12(b)(6) motion, it may consider the Complaint and
any exhibits attached thereto, public records, items appearing in the record of the case and exhibits
attached to defendant’s motion to dismiss so long as they are referred to in the Complaint and are
central to the claims contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426,
430 (6th Cir. 2008); see also Herpst v. Parkridge Med. Ctr., Inc., No. E201700419COAR3CV,
2018 WL 4052208, at *3 (Tenn. Ct. App. Aug. 23, 2018); Doe, 219 F. Supp. 3d at 652-53; Blanch,
333 F. Supp. 3d at 791-92. “It must also be clear that there exist no material disputed issues of fact




    Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 6 of 15 PageID #: 198
alleged in the Amended Complaint to survive a motion to dismiss. Both parties agree that

Tennessee law governs the contract dispute. (Doc. No. 14-1 at 7).

   A. Tennessee Contract Law

       “A broker’s right to be paid a commission is a contractual matter. As long as a broker has

fully performed its contractual duties, it is entitled to a commission whether the contract is written

or oral.” Mande Realty v. Deerhead Resort, Inc., No. 87-9-II, 1988 WL 5694, at *2 (Tenn. Ct.

App. Jan. 29, 1988) (internal citation omitted); Crye-Leike, Inc. v. Carver, 415 S.W.3d 808, 819

(Tenn. Ct. App. 2011).

       “A cardinal rule of contractual interpretation is to ascertain and give effect to the intent of

the parties.” Allmand v. Pavletic, 292 S.W.3d 618, 630 (Tenn. 2009). “Courts must look at the

plain meaning of the words in a contract to determine the parties’ intent. If the contractual language

is clear and unambiguous, the literal meaning controls; however, if the words are ambiguous, i.e.,

susceptible to more than one reasonable interpretation, the parties’ intent cannot be determined by



regarding the relevance of the document.” Mediacom Se. LLC v. BellSouth Telecommunications,
Inc., 672 F.3d 396, 400 (6th Cir. 2012) (cleaned up and quotation omitted). “In other words, if the
authenticity, validity, or enforceability of a document is not in dispute, the court may consider it
on a motion to dismiss, but a genuine dispute as to the legal sufficiency of a document requires the
court to consider the issue under a motion for summary judgment standard.” Lewis Lumber &
Milling, Inc. v. Mereen-Johnson, LLC, No. 3:17-CV-00643, 2018 WL 6181356, at *2 (M.D. Tenn.
Nov. 27, 2018).
        The Listing Agreement and the Letter of Intent were both attached to the Amended
Complaint. Both documents were referenced in and central to the Amended Complaint. The Asset
Purchase Agreement was attached to Plaintiff’s Response, but it was referenced in and central to
the Amended Complaint. Documents being attached to a different filing does not seem to preclude
the Court from reviewing them. See Mediacom Se. LLC, 672 F.3d at 400 (noting that it would be
appropriate to consider a document attached to a motion to intervene because it appears in the
record if it is referred to in the complaint and central to the claims therein). Defendant does not
seem to contest the authenticity of the documents, instead arguing that the documents should be
read differently than Plaintiff suggests and/or lack certain terms Defendant believes to be material.
The Court therefore finds that it can properly consider all three documents when ruling on the
Motion.


   Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 7 of 15 PageID #: 199
a literal interpretation of the language.” Id. (internal citation omitted). “When the language of the

contract is plain and unambiguous, courts determine the intentions of the parties from the four

corners of the contract, interpreting and enforcing it as written.” Union Realty Co. v. Family Dollar

Stores of Tennessee, Inc., 255 S.W.3d 586, 591 (Tenn. Ct. App. 2007). The Tennessee Court of

Appeals has explained that:

       The rights and obligations of contracting parties are governed by their written
       agreements. The courts must interpret these contracts as written. We are not at
       liberty to make a new contract for parties who have spoken for themselves, nor are
       we at liberty to relieve parties from their contractual obligations simply because
       these obligations later prove to be burdensome or unwise.

Hillsboro Plaza Enterprises v. Moon, 860 S.W.2d 45, 47 (Tenn. Ct. App. 1993) (internal citations

omitted).

       However, “[w]hen contractual language is found to be ambiguous, the court must apply

established rules of construction to determine the intent of the parties.” Allstate Ins. Co. v. Watson,

195 S.W.3d 609, 611 (Tenn. 2006). “We generally will construe ambiguous terms against the

drafter. However, the courts will not rewrite an unambiguous term simply to avoid harsh results.”

Ralph v. Pipkin, 183 S.W.3d 362, 367 (Tenn. Ct. App. 2005) (internal citation omitted). The

Tennessee Supreme Court has explained the circumstances under which a court should find a

contractual provision to be ambiguous:

       However, on occasion, a contractual provision may be susceptible to more than one
       reasonable interpretation, rendering the terms of the contract ambiguous. Planters
       Gin. Co., 78 S.W.3d at 890. “Ambiguity, however, does not arise in a contract
       merely because the parties may differ as to interpretations of certain of its
       provisions. A contract is ambiguous only when it is of uncertain meaning and may
       fairly be understood in more ways than one.” Johnson v. Johnson, 37 S.W.3d 892,
       896 (Tenn.2001) (internal quotation marks and citations omitted). The court will
       not use a strained construction of the language to find an ambiguity where none
       exists. Farmers–Peoples Bank v. Clemmer, 519 S.W.2d 801, 805 (Tenn.1975).

Maggart v. Almany Realtors, Inc., 259 S.W.3d 700, 704 (Tenn. 2008).




   Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 8 of 15 PageID #: 200
       When a contract is unambiguous, a court may determine the interpretation on a motion to

dismiss as a matter of law, but when a contract is ambiguous, a court should not interpret the

contract at the motion to dismiss stage. E.g., McKee Foods Corp. v. Pitney Bowes, Inc., No. 1:06-

CV-80, 2007 WL 896153, at *3 (E.D. Tenn. Mar. 22, 2007) (“Where the language of the contract

is clear and unambiguous, its literal meaning controls the outcome of contract disputes. In such a

situation, contractual interpretation is a matter of law and may be addressed on a motion under

Rule 12. When a contract’s terms are ambiguous, however, interpretation is a question of fact and

is not appropriately decided in the context of Rule 12.” (internal citations omitted)); Griggs v. LF

Prod. PTE Ltd., No. 1:12-CV-00193, 2013 WL 4499131, at *4 (M.D. Tenn. Aug. 16, 2013)

(“Resolution of contractual claims on a motion to dismiss is proper if the terms of the contract are

unambiguous.” (quotation omitted)); Ajuba Int’l, L.L.C. v. Saharia, 871 F. Supp. 2d 671, 689 (E.D.

Mich. 2012) (“In reviewing a Rule 12(b)(6) motion to dismiss, the Court may resolve issues of

contract interpretation when the contract is properly before the Court, but must resolve all

ambiguities in the contract in Plaintiffs’ favor. A contract is ambiguous if its words may reasonably

be understood in different ways. A court should not choose between reasonable interpretations of

ambiguous contract provisions when considering a motion to dismiss under Rule 12(b)(6). In other

words, the construction of ambiguous contract provisions is a factual determination that precludes

dismissal on a motion for failure to state a claim.” (internal citations omitted and cleaned up));

BorgWarner Ithaca LLC v. Prinicpal Mfg. Corp., No. 18-CV-13970, 2019 WL 1952858, at *3

(E.D. Mich. May 2, 2019) (applying Ajuba); cf. Perry v. Allstate Indem. Co., 953 F.3d 417, 432

(6th Cir. 2020) (Readler, J. concurring in part and dissenting in part) (“While it may be the majority

view, we cannot say at this threshold stage, as did the district court, that [Defendant’s] view is the

only potentially reasonable interpretation of the policy language. True, as [Defendant] notes, one




   Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 9 of 15 PageID #: 201
court’s aberrant decision cannot unsettle the meaning of well-defined legal terms. But that is not

what we have here. Both [Defendant] and [Plaintiff’s] views have ample support. All things

considered, including the somewhat detailed discussion necessary to explain these competing

views, we find that, at this stage, both views are reasonable. Under Ohio law, [Plaintiff’s] claim

therefore survives [Defendant’s] Rule 12(b)(6) motion.”).

       There is also some case law that indicates (without distinguishing between ambiguous and

unambiguous contracts) that it is generally inappropriate to interpret a contract on a motion to

dismiss. DeNune v. Consol. Capital of N. Am., Inc., No. 3:02CV7241, 2004 WL 1474653, at *2

(N.D. Ohio May 21, 2004) (“Contract interpretation is inappropriate for a motion to dismiss.”); In

re Nat’l Century Fin. Enterprises, Inc., Inv. Litig., No. 2:03-MD-1565, 2006 WL 2849784, at *7

(S.D. Ohio Oct. 3, 2006) (“The Court, though, will not resolve a conflict in contract interpretation

on a motion to dismiss.”); Exact Software N. Am., Inc. v. Infocon Sys., Inc., No. 3:03CV7183, 2004

WL 952876, at *5 (N.D. Ohio Apr. 16, 2004) (same). Taking a somewhat contrary position (one

that actually theoretically favors Defendant on this Motion, though ultimately to no avail) the Court

believes that it is appropriate to interpret a contract on a motion to dismiss—but only if the contract

is unambiguous.

   B. Discussion of the Listing Agreement

       The Court will first determine whether the Listing Agreement is unambiguous, such that

the Court can interpret the contract on a motion to dismiss. As discussed, in order for Defendant

to succeed on a Motion to Dismiss, he must show the Court that 1) the contract is unambiguous,

such that the Court may interpret it on a Motion to Dismiss, and 2) Plaintiff has not plausibly

alleged a breach of contract (as that unambiguous contract is interpreted by the Court). Defendant

at no point argues that the contract is unambiguous.



   Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 10 of 15 PageID #: 202
       The term in dispute is “willing buyer” in section 2.4 of the Listing Agreement. The Court

does not believe this term to be unambiguous, and instead finds it to be ambiguous. There is no set

definition of “willing buyer,” and there is not only one way to think of if a buyer is “willing.”

There appears to be (and Defendant asserts) no stock legal definition, or other particular general

definition, used for “willing buyer” in contracts. Therefore, the Court will not resolve what is

required for a buyer to be “willing” for purposes of the Listing Agreement on a Motion to Dismiss,

as the Court finds this to be an ambiguous term.

       Plaintiff has plausibly alleged that he procured a “willing buyer” as required under section

2.4 of the Listing Agreement under at least one interpretation of “willing buyer”: a buyer who was

ready to proceed with the purchase. Among other things, the Amended Complaint alleges that

Plaintiff obtained a buyer for and negotiated a purchase price of $6,500,000 for Defendant’s

company. (Doc. No. 11 at ¶ 18). The buyer and Defendant both executed a Letter of Intent, stating

that the buyer was ready, willing, and able to proceed with a purchase at a purchase price of

$6,500,000. (Id.). Defendant began to move forward with the sale. (Id. at ¶ 20). This all plausibly

alleges that Plaintiff procured a “willing buyer” as required by section 2.4 of the Listing

Agreement.

       None of Defendant’s arguments in his Motion succeed in showing the Court this contract

is unambiguous as to its key term (“willing buyer”), such that the Court could rule as a matter of

law (based on its interpretation of this term) on a motion to dismiss. As noted, Defendant does not

even argue that the contract is unambiguous in any way. Instead, Defendant argues essentially that

Plaintiff must plausibly allege two things in order to show that he is entitled to commission under

the Listing Agreement: 1) that a buyer was “ready, willing and able” to purchase Defendant’s

business, which Defendant believes to mean that the potential buyer must have communicated a




  Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 11 of 15 PageID #: 203
legally effective offer to Defendant containing all material terms, and 2) that Defendant found all

of the material terms to be acceptable. (Doc. No. 14-1). Defendant generally frames his argument

around the proposition that the Listing Agreement required an offer and acceptance of a contract

in order for a commission to be due. (Id.). That is, according to Defendant, the obligation to pay a

commission was triggered only by a putative buyer making an offer on Defendant’s business and

Defendant then accepting such offer. To arrive at his conclusion as to what Plaintiff must prove

(stated above), Defendant argues that sections 2.1 (discussing commission) and 2.4 (discussing

expenses) must be read together instead of separately. (Doc. No. 14-1 at 7). Section 2.4 reads in

full:

                The Company and the Broker shall each pay their own respective expenses
        involved in performance of their respective duties under this Agreement. In the
        event the Broker finds a willing buyer and the Company decides not sell [sic], the
        Broker will still be owed full commission described above. This is to protect all of
        the time and expenses the Broker is investing into this process.

(Doc. No. 11-1).

        Section 2.1 sets out the circumstances under which a commission is due upon completion

of a sale, namely, when: “(1) Broker procures a buyer who is ready, willing, and able to purchase

substantially all of the assets or stock of the Company on terms deemed acceptable by the Company

in its sole and absolute discretion; and (2) substantially all of the assets or stock of the Company

are sold to a buyer procured by the Broker during the term of this listing or if, within two years

after the termination of this listing, substantially all of the assets or stock of the Company are sold

to a buyer who was first submitted to the Company by the Broker.” (Doc. No. 14-1 at 1). Section

2.4 instead contemplates “the full commission described above” being paid as an “expense,”7 in


7
  The Court notes that Defendant’s arguments are misguided in that he does not seem to recognize
that this provision prescribes an “expense” commission, separate from the commission owed when
a sale is completed. Defendant claims that Plaintiff agreed to be paid only if the sale of business




    Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 12 of 15 PageID #: 204
order “to protect all of the time and expenses the Broker is investing into this process.” (Id.). It

then describes the situation in which commission will be owed as an expense when a sale is not

completed: “[i]n the event the Broker finds a willing buyer and the Company decides not sell [sic],

the Broker will still be owed full commission described above.” (Id.).

       Defendant encourages the Court to interpret the term “willing buyer” in section 2.4 as being

equivalent to the phrase “a buyer who is ready, willing and able” used in section 2.1, and in turn

to interpret the phrase “ready, willing and able” in section 2.1 as “a buyer who made a firm offer

capable of acceptance by Defendant, which offer contained all material terms of the proposed

contract, and with respect to which offer Defendant’s acceptance would be an enforceable

contract.” (Doc. No. 14-1 at 10). The Listing Agreement itself never mentions such a definition

for a “ready, willing and able” buyer, and never otherwise suggests that this is the proper

interpretation of the term. Instead of convincing the Court as required that the Listing Agreement

is unambiguous so that the Court may interpret the contract on a motion to dismiss, Defendant

seems to be arguing (without ever specifically stating) that the contract is ambiguous and should

be interpreted in his favor.

       Additionally, at points throughout briefing, Defendant seems to be upset with the general

idea that he should be required to pay a commission despite deciding not to sell his company. The

Court notes that Tennessee courts have not found similar arrangements to be unfair or

unreasonable, instead repeatedly allowing for commissions to be recovered without the completion

of a corresponding sale. E.g., Loventhal v. Noel, 196 Tenn. 308, 312, 265 S.W.2d 891, 893 (1954)




closed and that the inclusion of commission under the title “expenses” is “odd[].” (Doc. No. 14-1
at 4, 17). Defendant cannot now, based on his characterization of the contract he signed as “odd,”
successfully attempt to add in requirements that were never stated or mischaracterize what Plaintiff
agreed to.


   Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 13 of 15 PageID #: 205
(“The agent had rendered a valuable service to the property owner by finding a purchaser who

could pay the listed price. Any difficulty the owner may have had in selling was at an end. But

their laudable desire to get more money for it did not in any sense alter the fact that the complainant

had done all he could to effect a sale and was therefore entitled to his commission.” (collecting

cases holding the same)); Cheatham v. Yarbrough, 90 Tenn. 77, 15 S.W. 1076, 1076 (1890)

(“Under these facts, the agents were entitled to compensation, the same as if the sale had been

completed, for they had done all that the law required them to do under their contract. The just and

well-settled rule of law requires that the agent shall be paid his compensation when he procures a

purchaser who is acceptable to the principal, and ready, able, and willing to buy on the agent’s

terms, though, in fact, the sale be not ultimately consummated; provided its consummation is

prevented by the fault, refusal, or defective title of the principal.”); Trula Mugford Realty v. Lethco,

No. 03A01-9709-CV-00412, 1998 WL 128848, at *3 (Tenn. Ct. App. Mar. 24, 1998) (“The listing

agent was totally without blame in the failure of the sale to close. It had done everything it was

required to do in order to receive its commission. The commission sought—$9,999.99—is within

the percentage compensation provided for in the contract, and the plaintiff is entitled to it.”).8

Defendant does not explain why the contract being unfair or unreasonable (in his opinion) entitles

him to dismissal of the Amended Complaint.




8
 Defendant tries to distinguish the cases cited by Plaintiff for this principle by indicating that those
cases involved a seller who backed out of a contract with a purchaser, whereas Defendant had no
purchase contract in the case at hand. However, the Listing Agreement, as noted, does not require
a purchase contract for commission to be due. The circumstances under which a commission is
owed is a matter of contract, and so the Court must look to the Listing Agreement to determine
what event(s) entitled Plaintiff to a commission. Mande Realty v. Deerhead Resort, Inc., No. 87-
9-II, 1988 WL 5694, at *2; Hillsboro Plaza Enterprises, 860 S.W.2d at 47.




    Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 14 of 15 PageID #: 206
       On a separate note, Defendant claims that Plaintiff has not alleged plausible damages, as

the purchase price was “highly speculative.” (Doc. No. 14-1 at 11). The case cited by Defendant

is inapposite. There, the court found a contract unenforceable when there were no “mutually agreed

upon terms relating to the scope of the work, the cost, and the time for performance” and the

agreement was essentially “to pay whatever the designer charged.” Castelli v. Lien, 910 S.W.2d

420, 427 (Tenn. Ct. App. 1995). In contrast, here, the Letter of Intent estimates the enterprise to

be valued at $6.5 million, sets forth a payment schedule, and contemplates that the purchase price

could be adjusted up or down based on the net working capital at closing. (Doc. No. 11-2). The

Listing Agreement provides the formulas used for calculating a commission. (Doc. No. 11-1).

Therefore, the Court finds that Plaintiff has plausibly alleged damages that are not speculative.

       Therefore, the Court finds that Plaintiff has plausibly alleged that he found a “willing

buyer” and that he is entitled to damages. Defendant has advanced no argument that shows the

Court that 1) the contract is unambiguous such that it can be interpreted as a matter of law on a

motion to dismiss, and 2) that Plaintiff has failed to plausibly allege a breach of contract. The Court

does not resolve what the term “willing buyer” entails at this juncture.

       For the reasons discussed herein, the Court therefore will deny Defendant’s Motion.

                                          CONCLUSION

       For the reasons discussed herein, the Motion will be denied.
       An appropriate order will be entered.


                                                       ____________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




   Case 3:20-cv-00536 Document 25 Filed 02/12/21 Page 15 of 15 PageID #: 207
